Gregory, Justice,
dissenting.
The record reflects that 350 cities and counties representing 71 percent of the population of Georgia must construct or expand environmental facilities which will cost almost two billion dollars by 1992 in order to meet federal and state environmental standards. Most of these are small communities which, without financial assistance, will have great difficulty funding the necessary improvements. The economic impact of an inability to provide necessary facilities to industry and agriculture is obvious. The 1983 amendment was designed “. . . to provide environmental facilities, to assist local governments in constructing, extending, rehabilitating, repairing and redoing environmental facilities, and to assist in the financing of such needs by providing grants, loans, bonds, and other assistance to local governments.” OCGA § 50-10-2 (d). All of this is for the purpose of meeting “. . . public health and environmental standards and to aid the development of trade, commerce, industry, agriculture, and employment opportunities.” OCGA § 50-10-4 (10).
Telescoping the history of the Georgia Development Authority from its beginning in Georgia Laws 1953, page 337 to the last change prior to the critical date of November 8, 1960, it can be seen that its purpose is to “assist agriculture and industrial interests in their effort to commence, expand, or diversify their operations.” This is done pri*770marily by providing financial support. Ga. L. 1960, p. 765. No doubt the Authority had power prior to November 8, 1960 to make loans to industries in order that they might construct their own private watershed treatment facilities or other environmental facilities. So, to illustrate the issue, we ask if the power given in the 1983 amendment to make loans to local governments to assist in constructing environmental facilities is germane to the pre-November 8, 1960 power to make loans to industry for the same purpose? I conclude that it is.
The Oxford English Dictionary, Oxford University Press 1971, defines germane: “Closely connected; appropriate; relevant; pertinent.” In Weeks v. Ga. State Hwy. Auth., 217 Ga. 14 (120 SE2d 620) (1961), we said in order to determine what matter is germane to the original powers we looked to the subject of the original. That is, consider what forms the “ground work” of the original. Then ask if the new is “related directly or indirectly to the main subject and [has] a mutual connection. ...” The ground work of the original in our case was to “strengthen the economic security of the state.” Ga. L. 1953, p. 338. This was accomplished through providing financial assistance to, first agriculture then industry. As I see it, the loaning of money to local governments to provide facilities which in turn assist agriculture and industry to the end of strengthening the economic security of the state is closely connected to loaning money directly to agriculture and industry to strengthen the economic security of this state. If so, the powers in the 1983 amendment are germane to the powers of the preNovember 8, 1960 Georgia Development Authority.
I would reverse.